(Slip Opinion)              OCTOBER TERM, 2018                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                            TIMBS v. INDIANA

        CERTIORARI TO THE SUPREME COURT OF INDIANA

No. 17–1091. Argued November 28, 2018—Decided February 20, 2019
Tyson Timbs pleaded guilty in Indiana state court to dealing in a con-
  trolled substance and conspiracy to commit theft. At the time of
  Timbs’s arrest, the police seized a Land Rover SUV Timbs had pur-
  chased for $42,000 with money he received from an insurance policy
  when his father died. The State sought civil forfeiture of Timbs’s ve-
  hicle, charging that the SUV had been used to transport heroin. Ob-
  serving that Timbs had recently purchased the vehicle for more than
  four times the maximum $10,000 monetary fine assessable against
  him for his drug conviction, the trial court denied the State’s request.
  The vehicle’s forfeiture, the court determined, would be grossly dis-
  proportionate to the gravity of Timbs’s offense, and therefore uncon-
  stitutional under the Eighth Amendment’s Excessive Fines Clause.
  The Court of Appeals of Indiana affirmed, but the Indiana Supreme
  Court reversed, holding that the Excessive Fines Clause constrains
  only federal action and is inapplicable to state impositions.
Held: The Eighth Amendment’s Excessive Fines Clause is an incorpo-
 rated protection applicable to the States under the Fourteenth
 Amendment’s Due Process Clause. Pp. 2–9.
    (a) The Fourteenth Amendment’s Due Process Clause incorporates
 and renders applicable to the States Bill of Rights protections “fun-
 damental to our scheme of ordered liberty,” or “deeply rooted in this
 Nation’s history and tradition.” McDonald v. Chicago, 561 U.S. 742,
 767 (alterations omitted). If a Bill of Rights protection is incorpo-
 rated, there is no daylight between the federal and state conduct it
 prohibits or requires. Pp. 2–3.
    (b) The prohibition embodied in the Excessive Fines Clause carries
 forward protections found in sources from Magna Carta to the Eng-
 lish Bill of Rights to state constitutions from the colonial era to the
 present day. Protection against excessive fines has been a constant
2                           TIMBS v. INDIANA

                                  Syllabus

    shield throughout Anglo-American history for good reason: Such fines
    undermine other liberties. They can be used, e.g., to retaliate against
    or chill the speech of political enemies. They can also be employed,
    not in service of penal purposes, but as a source of revenue. The his-
    torical and logical case for concluding that the Fourteenth Amend-
    ment incorporates the Excessive Fines Clause is indeed overwhelm-
    ing. Pp. 3–7.
       (c) Indiana argues that the Clause does not apply to its use of civil
    in rem forfeitures, but this Court held in Austin v. United States, 509
U.S. 602, that such forfeitures fall within the Clause’s protection
    when they are at least partially punitive. Indiana cannot prevail un-
    less the Court overrules Austin or holds that, in light of Austin, the
    Excessive Fines Clause is not incorporated because its application to
    civil in rem forfeitures is neither fundamental nor deeply rooted.
       The first argument, overturning Austin, is not properly before this
    Court. The Indiana Supreme Court held only that the Excessive
    Fines Clause did not apply to the States. The court did not address
    the Clause’s application to civil in rem forfeitures, nor did the State
    ask it to do so. Timbs thus sought this Court’s review only of the
    question whether the Excessive Fines Clause is incorporated by the
    Fourteenth Amendment. Indiana attempted to reformulate the ques-
    tion to ask whether the Clause restricted States’ use of civil in rem
    forfeitures and argued on the merits that Austin was wrongly decid-
    ed. Respondents’ “right, . . . to restate the questions presented,” how-
    ever, “does not give them the power to expand [those] questions,”
    Bray v. Alexandria Women’s Health Clinic, 506 U.S. 263, 279, n. 10
    (emphasis deleted), particularly where the proposed reformulation
    would lead the Court to address a question neither pressed nor
    passed upon below, cf. Cutter v. Wilkinson, 544 U.S. 709, 718, n. 7.
       The second argument, that the Excessive Fines Clause cannot be
    incorporated if it applies to civil in rem forfeitures, misapprehends
    the nature of the incorporation inquiry. In considering whether the
    Fourteenth Amendment incorporates a Bill of Rights protection, this
    Court asks whether the right guaranteed—not each and every par-
    ticular application of that right—is fundamental or deeply rooted. To
    suggest otherwise is inconsistent with the approach taken in cases
    concerning novel applications of rights already deemed incorporated.
    See, e.g., Packingham v. North Carolina, 582 U. S. ___, ___. The Ex-
    cessive Fines Clause is thus incorporated regardless of whether ap-
    plication of the Clause to civil in rem forfeitures is itself fundamental
    or deeply rooted. Pp. 7–9.
84 N.E.3d 1179, vacated and remanded.

    GINSBURG, J., delivered the opinion of the Court, in which ROBERTS,
                     Cite as: 586 U. S. ____ (2019)                    3

                                Syllabus

C. J., and BREYER, ALITO, SOTOMAYOR, KAGAN, GORSUCH, and KA-
VANAUGH,    JJ., joined. GORSUCH, J., filed a concurring opinion. THOMAS,
J., filed an opinion concurring in the judgment.
                        Cite as: 586 U. S. ____ (2019)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 17–1091
                                   _________________


        TYSON TIMBS, PETITIONER v. INDIANA
           ON WRIT OF CERTIORARI TO THE SUPREME
                     COURT OF INDIANA
                              [February 20, 2019]

   JUSTICE GINSBURG delivered the opinion of the Court.
   Tyson Timbs pleaded guilty in Indiana state court to
dealing in a controlled substance and conspiracy to com-
mit theft. The trial court sentenced him to one year of
home detention and five years of probation, which included
a court-supervised addiction-treatment program. The
sentence also required Timbs to pay fees and costs totaling
$1,203. At the time of Timbs’s arrest, the police seized his
vehicle, a Land Rover SUV Timbs had purchased for about
$42,000. Timbs paid for the vehicle with money he re-
ceived from an insurance policy when his father died.
   The State engaged a private law firm to bring a civil suit
for forfeiture of Timbs’s Land Rover, charging that the
vehicle had been used to transport heroin. After Timbs’s
guilty plea in the criminal case, the trial court held a
hearing on the forfeiture demand. Although finding that
Timbs’s vehicle had been used to facilitate violation of a
criminal statute, the court denied the requested forfeiture,
observing that Timbs had recently purchased the vehicle
for $42,000, more than four times the maximum $10,000
monetary fine assessable against him for his drug convic-
tion. Forfeiture of the Land Rover, the court determined,
2                    TIMBS v. INDIANA

                     Opinion of the Court

would be grossly disproportionate to the gravity of Timbs’s
offense, hence unconstitutional under the Eighth Amend-
ment’s Excessive Fines Clause. The Court of Appeals of
Indiana affirmed that determination, but the Indiana
Supreme Court reversed. 84 N.E.3d 1179 (2017). The
Indiana Supreme Court did not decide whether the forfeit-
ure would be excessive. Instead, it held that the Exces-
sive Fines Clause constrains only federal action and is
inapplicable to state impositions. We granted certiorari.
585 U. S. __ (2018).
   The question presented: Is the Eighth Amendment’s
Excessive Fines Clause an “incorporated” protection appli-
cable to the States under the Fourteenth Amendment’s
Due Process Clause? Like the Eighth Amendment’s pro-
scriptions of “cruel and unusual punishment” and
“[e]xcessive bail,” the protection against excessive fines
guards against abuses of government’s punitive or criminal-
law-enforcement authority. This safeguard, we hold, is
“fundamental to our scheme of ordered liberty,” with
“dee[p] root[s] in [our] history and tradition.” McDonald v.
Chicago, 561 U.S. 742, 767 (2010) (internal quotation
marks omitted; emphasis deleted). The Excessive Fines
Clause is therefore incorporated by the Due Process
Clause of the Fourteenth Amendment.
                               I
                              A
   When ratified in 1791, the Bill of Rights applied only to
the Federal Government. Barron ex rel. Tiernan v. Mayor
of Baltimore, 7 Pet. 243 (1833). “The constitutional
Amendments adopted in the aftermath of the Civil War,”
however, “fundamentally altered our country’s federal
system.” McDonald, 561 U.S., at 754. With only “a hand-
ful” of exceptions, this Court has held that the Fourteenth
Amendment’s Due Process Clause incorporates the protec-
tions contained in the Bill of Rights, rendering them appli-
                     Cite as: 586 U. S. ____ (2019)                    3

                          Opinion of the Court

cable to the States. Id., at 764–765, and nn. 12–13. A Bill
of Rights protection is incorporated, we have explained, if
it is “fundamental to our scheme of ordered liberty,”
or “deeply rooted in this Nation’s history and tradition.”
Id., at 767 (internal quotation marks omitted; emphasis
deleted).
   Incorporated Bill of Rights guarantees are “enforced
against the States under the Fourteenth Amendment
according to the same standards that protect those per-
sonal rights against federal encroachment.” Id., at 765
(internal quotation marks omitted). Thus, if a Bill of
Rights protection is incorporated, there is no daylight
between the federal and state conduct it prohibits or
requires.1
                             B
   Under the Eighth Amendment, “[e]xcessive bail shall
not be required, nor excessive fines imposed, nor cruel and
unusual punishments inflicted.” Taken together, these
Clauses place “parallel limitations” on “the power of those
entrusted with the criminal-law function of government.”
Browning-Ferris Industries of Vt., Inc. v. Kelco Disposal,
Inc., 492 U.S. 257, 263 (1989) (quoting Ingraham v.
Wright, 430 U.S. 651, 664 (1977)). Directly at issue here
is the phrase “nor excessive fines imposed,” which “limits
the government’s power to extract payments, whether in
cash or in kind, ‘as punishment for some offense.’ ” United
States v. Bajakajian, 524 U.S. 321, 327–328 (1998) (quot-

——————
  1 The  sole exception is our holding that the Sixth Amendment re-
quires jury unanimity in federal, but not state, criminal proceedings.
Apodaca v. Oregon, 406 U.S. 404 (1972). As we have explained, that
“exception to th[e] general rule . . . was the result of an unusual divi-
sion among the Justices,” and it “does not undermine the well-
established rule that incorporated Bill of Rights protections apply
identically to the States and the Federal Government.” McDonald, 561
U.S., at 766, n. 14.
4                        TIMBS v. INDIANA

                         Opinion of the Court

ing Austin v. United States, 509 U.S. 602, 609–610
(1993)). The Fourteenth Amendment, we hold, incorpo-
rates this protection.
  The Excessive Fines Clause traces its venerable lineage
back to at least 1215, when Magna Carta guaranteed that
“[a] Free-man shall not be amerced for a small fault, but
after the manner of the fault; and for a great fault after
the greatness thereof, saving to him his contenement . . . .”
§20, 9 Hen. III, ch. 14, in 1 Eng. Stat. at Large 5 (1225).2
As relevant here, Magna Carta required that economic
sanctions “be proportioned to the wrong” and “not be so
large as to deprive [an offender] of his livelihood.” Browning-
Ferris, 492 U.S., at 271. See also 4 W. Blackstone,
Commentaries on the Laws of England 372 (1769) (“[N]o
man shall have a larger amercement imposed upon him,
than his circumstances or personal estate will bear . . . .”).
But cf. Bajakajian, 524 U.S., at 340, n. 15 (taking no
position on the question whether a person’s income and
wealth are relevant considerations in judging the exces-
siveness of a fine).
  Despite Magna Carta, imposition of excessive fines
persisted. The 17th century Stuart kings, in particular,
were criticized for using large fines to raise revenue, har-
ass their political foes, and indefinitely detain those un-
able to pay. E.g., The Grand Remonstrance ¶¶17, 34
(1641), in The Constitutional Documents of the Puritan
Revolution 1625–1660, pp. 210, 212 (S. Gardiner ed., 3d
ed. rev. 1906); Browning-Ferris, 492 U.S., at 267. When
James II was overthrown in the Glorious Revolution, the
——————
  2 “Amercements were payments to the Crown, and were required of

individuals who were ‘in the King’s mercy,’ because of some act offen-
sive to the Crown.” Browning-Ferris, 492 U.S., at 269. “[T]hough fines
and amercements had distinct historical antecedents, they served
fundamentally similar purposes—and, by the seventeenth and eight-
eenth centuries, the terms were often used interchangeably.” Brief for
Eighth Amendment Scholars as Amici Curiae 12.
                 Cite as: 586 U. S. ____ (2019)          5

                     Opinion of the Court

attendant English Bill of Rights reaffirmed Magna Carta’s
guarantee by providing that “excessive Bail ought not to
be required, nor excessive Fines imposed; nor cruel and
unusual Punishments inflicted.” 1 Wm. & Mary, ch. 2,
§10, in 3 Eng. Stat. at Large 441 (1689).
  Across the Atlantic, this familiar language was adopted
almost verbatim, first in the Virginia Declaration of
Rights, then in the Eighth Amendment, which states:
“Excessive bail shall not be required, nor excessive fines
imposed, nor cruel and unusual punishments inflicted.”
  Adoption of the Excessive Fines Clause was in tune not
only with English law; the Clause resonated as well with
similar colonial-era provisions. See, e.g., Pa. Frame of
Govt., Laws Agreed Upon in England, Art. XVIII (1682), in
5 Federal and State Constitutions 3061 (F. Thorpe ed.
1909) (“[A]ll fines shall be moderate, and saving men’s
contenements, merchandize, or wainage.”). In 1787, the
constitutions of eight States—accounting for 70% of the
U. S. population—forbade excessive fines.       Calabresi,
Agudo, & Dore, State Bills of Rights in 1787 and 1791, 85
S. Cal. L. Rev. 1451, 1517 (2012).
  An even broader consensus obtained in 1868 upon ratifi-
cation of the Fourteenth Amendment. By then, the consti-
tutions of 35 of the 37 States—accounting for over 90% of
the U. S. population—expressly prohibited excessive fines.
Calabresi & Agudo, Individual Rights Under State Consti-
tutions When the Fourteenth Amendment Was Ratified in
1868, 87 Texas L. Rev. 7, 82 (2008).
  Notwithstanding the States’ apparent agreement that
the right guaranteed by the Excessive Fines Clause was
fundamental, abuses continued. Following the Civil War,
Southern States enacted Black Codes to subjugate newly
freed slaves and maintain the prewar racial hierarchy.
Among these laws’ provisions were draconian fines for
violating broad proscriptions on “vagrancy” and other
dubious offenses. See, e.g., Mississippi Vagrant Law,
6                     TIMBS v. INDIANA

                      Opinion of the Court

Laws of Miss. §2 (1865), in 1 W. Fleming, Documentary
History of Reconstruction 283–285 (1950). When newly
freed slaves were unable to pay imposed fines, States often
demanded involuntary labor instead. E.g., id. §5; see
Finkelman, John Bingham and the Background to the
Fourteenth Amendment, 36 Akron L. Rev 671, 681–685
(2003) (describing Black Codes’ use of fines and other
methods to “replicate, as much as possible, a system of
involuntary servitude”). Congressional debates over the
Civil Rights Act of 1866, the joint resolution that became
the Fourteenth Amendment, and similar measures re-
peatedly mentioned the use of fines to coerce involuntary
labor. See, e.g., Cong. Globe, 39th Cong., 1st Sess., 443
(1866); id., at 1123–1124.
   Today, acknowledgment of the right’s fundamental
nature remains widespread. As Indiana itself reports, all
50 States have a constitutional provision prohibiting the
imposition of excessive fines either directly or by requiring
proportionality. Brief in Opposition 8–9. Indeed, Indiana
explains that its own Supreme Court has held that the
Indiana Constitution should be interpreted to impose the
same restrictions as the Eighth Amendment. Id., at 9
(citing Norris v. State, 271 Ind. 568, 576, 394 N.E.2d 144,
150 (1979)).
   For good reason, the protection against excessive fines
has been a constant shield throughout Anglo-American
history: Exorbitant tolls undermine other constitutional
liberties. Excessive fines can be used, for example, to
retaliate against or chill the speech of political enemies, as
the Stuarts’ critics learned several centuries ago. See
Browning-Ferris, 492 U.S., at 267. Even absent a politi-
cal motive, fines may be employed “in a measure out of
accord with the penal goals of retribution and deterrence,”
for “fines are a source of revenue,” while other forms of
punishment “cost a State money.” Harmelin v. Michigan,
501 U.S. 957, 979, n. 9 (1991) (opinion of Scalia, J.) (“it
                  Cite as: 586 U. S. ____ (2019)            7

                      Opinion of the Court

makes sense to scrutinize governmental action more closely
when the State stands to benefit”). This concern is scarcely
hypothetical. See Brief for American Civil Liberties
Union et al. as Amici Curiae 7 (“Perhaps because they are
politically easier to impose than generally applicable
taxes, state and local governments nationwide increasingly
depend heavily on fines and fees as a source of general
revenue.”).
  In short, the historical and logical case for concluding
that the Fourteenth Amendment incorporates the Exces-
sive Fines Clause is overwhelming. Protection against
excessive punitive economic sanctions secured by the
Clause is, to repeat, both “fundamental to our scheme of
ordered liberty” and “deeply rooted in this Nation’s history
and tradition.” McDonald, 561 U.S., at 767 (internal
quotation marks omitted; emphasis deleted).
                              II
   The State of Indiana does not meaningfully challenge
the case for incorporating the Excessive Fines Clause as a
general matter. Instead, the State argues that the Clause
does not apply to its use of civil in rem forfeitures because,
the State says, the Clause’s specific application to such
forfeitures is neither fundamental nor deeply rooted.
   In Austin v. United States, 509 U.S. 602 (1993), however,
this Court held that civil in rem forfeitures fall within the
Clause’s protection when they are at least partially puni-
tive. Austin arose in the federal context. But when a Bill
of Rights protection is incorporated, the protection applies
“identically to both the Federal Government and the
States.” McDonald, 561 U.S., at 766, n. 14. Accordingly,
to prevail, Indiana must persuade us either to overrule
our decision in Austin or to hold that, in light of Austin,
the Excessive Fines Clause is not incorporated because the
Clause’s application to civil in rem forfeitures is neither
fundamental nor deeply rooted. The first argument is not
8                     TIMBS v. INDIANA

                      Opinion of the Court

properly before us, and the second misapprehends the
nature of our incorporation inquiry.
                                 A
   In the Indiana Supreme Court, the State argued that
forfeiture of Timbs’s SUV would not be excessive. See
Brief in Opposition 5. It never argued, however, that civil
in rem forfeitures were categorically beyond the reach of
the Excessive Fines Clause. The Indiana Supreme Court,
for its part, held that the Clause did not apply to the
States at all, and it nowhere addressed the Clause’s appli-
cation to civil in rem forfeitures. See 84 N.E.3d 1179.
Accordingly, Timbs sought our review of the question
“[w]hether the Eighth Amendment’s Excessive Fines
Clause is incorporated against the States under the Four-
teenth Amendment.” Pet. for Cert. i. In opposing review,
Indiana attempted to reformulate the question to ask
“[w]hether the Eighth Amendment’s Excessive Fines
Clause restricts States’ use of civil asset forfeitures.” Brief
in Opposition i. And on the merits, Indiana has argued
not only that the Clause is not incorporated, but also that
Austin was wrongly decided. Respondents’ “right, in their
brief in opposition, to restate the questions presented,”
however, “does not give them the power to expand [those]
questions.” Bray v. Alexandria Women’s Health Clinic,
506 U.S. 263, 279, n. 10 (1993) (emphasis deleted). That
is particularly the case where, as here, a respondent’s
reformulation would lead us to address a question neither
pressed nor passed upon below. Cf. Cutter v. Wilkinson,
544 U.S. 709, 718, n. 7 (2005) (“[W]e are a court of review,
not of first view . . . .”). We thus decline the State’s invita-
tion to reconsider our unanimous judgment in Austin that
civil in rem forfeitures are fines for purposes of the Eighth
Amendment when they are at least partially punitive.
                 Cite as: 586 U. S. ____ (2019)                  9

                     Opinion of the Court

                             B
   As a fallback, Indiana argues that the Excessive Fines
Clause cannot be incorporated if it applies to civil in rem
forfeitures. We disagree. In considering whether the
Fourteenth Amendment incorporates a protection con-
tained in the Bill of Rights, we ask whether the right
guaranteed—not each and every particular application of
that right—is fundamental or deeply rooted.
   Indiana’s suggestion to the contrary is inconsistent with
the approach we have taken in cases concerning novel
applications of rights already deemed incorporated. For
example, in Packingham v. North Carolina, 582 U. S. ___
(2017), we held that a North Carolina statute prohibiting
registered sex offenders from accessing certain common-
place social media websites violated the First Amendment
right to freedom of speech. In reaching this conclusion, we
noted that the First Amendment’s Free Speech Clause was
“applicable to the States under the Due Process Clause of
the Fourteenth Amendment.” Id., at ___ (slip op., at 1).
We did not, however, inquire whether the Free Speech
Clause’s application specifically to social media websites
was fundamental or deeply rooted. See also, e.g., Riley v.
California, 573 U.S. 373 (2014) (holding, without sepa-
rately considering incorporation, that States’ warrantless
search of digital information stored on cell phones ordinar-
ily violates the Fourth Amendment). Similarly here,
regardless of whether application of the Excessive Fines
Clause to civil in rem forfeitures is itself fundamental or
deeply rooted, our conclusion that the Clause is incorpo-
rated remains unchanged.
                       *     *    *
  For the reasons stated, the judgment of the Indiana
Supreme Court is vacated, and the case is remanded for
further proceedings not inconsistent with this opinion.

                                                  It is so ordered.
                 Cite as: 586 U. S. ____ (2019)           1

                   GORSUCH, J., concurring

SUPREME COURT OF THE UNITED STATES
                         _________________

                         No. 17–1091
                         _________________


       TYSON TIMBS, PETITIONER v. INDIANA
         ON WRIT OF CERTIORARI TO THE SUPREME
                   COURT OF INDIANA
                     [February 20, 2019]

   JUSTICE GORSUCH, concurring.
   The majority faithfully applies our precedent and, based
on a wealth of historical evidence, concludes that the
Fourteenth Amendment incorporates the Eighth Amend-
ment’s Excessive Fines Clause against the States. I
agree with that conclusion. As an original matter, I
acknowledge, the appropriate vehicle for incorporation
may well be the Fourteenth Amendment’s Privileges or
Immunities Clause, rather than, as this Court has long
assumed, the Due Process Clause. See, e.g., post, at 1–3
(THOMAS, J., concurring in judgment); McDonald v. Chica-
go, 561 U.S. 742, 805–858 (2010) (THOMAS, J., concurring
in part and concurring in judgment) (documenting evi-
dence that the “privileges or immunities of citizens of the
United States” include, at minimum, the individual rights
enumerated in the Bill of Rights); Wildenthal, Nationaliz-
ing the Bill of Rights: Revisiting the Original Understand-
ing of the Fourteenth Amendment in 1866–67, 68 Ohio St.
L. J. 1509 (2007); A. Amar, The Bill of Rights: Creation
and Reconstruction 163–214 (1998); M. Curtis, No State
Shall Abridge: The Fourteenth Amendment and the Bill of
Rights (1986). But nothing in this case turns on that
question, and, regardless of the precise vehicle, there can
be no serious doubt that the Fourteenth Amendment
requires the States to respect the freedom from excessive
fines enshrined in the Eighth Amendment.
                 Cite as: 586 U. S. ____ (2019)            1

               THOMAS, J., concurring in judgment

SUPREME COURT OF THE UNITED STATES
                          _________________

                          No. 17–1091
                          _________________


       TYSON TIMBS, PETITIONER v. INDIANA
         ON WRIT OF CERTIORARI TO THE SUPREME
                   COURT OF INDIANA
                      [February 20, 2019]

   JUSTICE THOMAS, concurring in the judgment.
   I agree with the Court that the Fourteenth Amendment
makes the Eighth Amendment’s prohibition on excessive
fines fully applicable to the States. But I cannot agree
with the route the Court takes to reach this conclusion.
Instead of reading the Fourteenth Amendment’s Due
Process Clause to encompass a substantive right that has
nothing to do with “process,” I would hold that the right to
be free from excessive fines is one of the “privileges or
immunities of citizens of the United States” protected by
the Fourteenth Amendment.
                              I
   The Fourteenth Amendment provides that “[n]o State
shall make or enforce any law which shall abridge the
privileges or immunities of citizens of the United States.”
“On its face, this appears to grant . . . United States citi-
zens a certain collection of rights—i.e., privileges or im-
munities—attributable to that status.”        McDonald v.
Chicago, 561 U.S. 742, 808 (2010) (THOMAS, J., concurring
in part and concurring in judgment). But as I have previ-
ously explained, this Court “marginaliz[ed]” the Privileges
or Immunities Clause in the late 19th century by defining
the collection of rights covered by the Clause “quite nar-
rowly.” Id., at 808–809. Litigants seeking federal protec-
tion of substantive rights against the States thus needed
2                     TIMBS v. INDIANA

               THOMAS, J., concurring in judgment

“an alternative fount of such rights,” and this Court “found
one in a most curious place,” id., at 809—the Fourteenth
Amendment’s Due Process Clause, which prohibits “any
State” from “depriv[ing] any person of life, liberty, or
property, without due process of law.”
   Because this Clause speaks only to “process,” the Court
has “long struggled to define” what substantive rights it
protects. McDonald, supra, at 810 (opinion of THOMAS,
J.). The Court ordinarily says, as it does today, that the
Clause protects rights that are “fundamental.” Ante, at 2,
3, 7, 9. Sometimes that means rights that are “ ‘deeply
rooted in this Nation’s history and tradition.’ ” Ante, at 3,
7 (quoting McDonald, supra, at 767 (majority opinion)).
Other times, when that formulation proves too restrictive,
the Court defines the universe of “fundamental” rights so
broadly as to border on meaningless. See, e.g., Obergefell
v. Hodges, 576 U. S. ___, ___–___ (2015) (slip op., at 1–2)
(“rights that allow persons, within a lawful realm, to
define and express their identity”); Planned Parenthood of
Southeastern Pa. v. Casey, 505 U.S. 833, 851 (1992) (“At
the heart of liberty is the right to define one’s own concept
of existence, of meaning, of the universe, and of the mys-
tery of human life”). Because the oxymoronic “substan-
tive” “due process” doctrine has no basis in the Constitu-
tion, it is unsurprising that the Court has been unable to
adhere to any “guiding principle to distinguish ‘fundamen-
tal’ rights that warrant protection from nonfundamental
rights that do not.” McDonald, supra, at 811 (opinion of
THOMAS, J.). And because the Court’s substantive due
process precedents allow the Court to fashion fundamental
rights without any textual constraints, it is equally unsur-
prising that among these precedents are some of the
Court’s most notoriously incorrect decisions. E.g., Roe v.
Wade, 410 U.S. 113 (1973); Dred Scott v. Sandford, 19
How. 393, 450 (1857).
   The present case illustrates the incongruity of the
                  Cite as: 586 U. S. ____ (2019)            3

               THOMAS, J., concurring in judgment

Court’s due process approach to incorporating fundamen-
tal rights against the States. Petitioner argues that the
forfeiture of his vehicle is an excessive punishment. He
does not argue that the Indiana courts failed to “ ‘proceed
according to the “law of the land”—that is, according to
written constitutional and statutory provisions,’ ” or that
the State failed to provide “some baseline procedures.”
Nelson v. Colorado, 581 U. S. ___, ___, n. 1 (2017)
(THOMAS, J., dissenting) (slip op., at 2, n. 1). His claim
has nothing to do with any “process” “due” him. I there-
fore decline to apply the “legal fiction” of substantive
due process. McDonald, 561 U.S., at 811 (opinion of
THOMAS, J.).
                               II
   When the Fourteenth Amendment was ratified, “the
terms ‘privileges’ and ‘immunities’ had an established
meaning as synonyms for ‘rights.’ ” Id., at 813. Those
“rights” were the “inalienable rights” of citizens that had
been “long recognized,” and “the ratifying public under-
stood the Privileges or Immunities Clause to protect con-
stitutionally enumerated rights” against interference by
the States. Id., at 822, 837. Many of these rights had
been adopted from English law into colonial charters, then
state constitutions and bills of rights, and finally the
Constitution. “Consistent with their English heritage, the
founding generation generally did not consider many of
the rights identified in [the Bill of Rights] as new entitle-
ments, but as inalienable rights of all men, given legal
effect by their codification in the Constitution’s text.” Id.,
at 818.
   The question here is whether the Eighth Amendment’s
prohibition on excessive fines was considered such a right.
The historical record overwhelmingly demonstrates that it
was.
4                     TIMBS v. INDIANA

               THOMAS, J., concurring in judgment

                               A
   The Excessive Fines Clause “was taken verbatim from
the English Bill of Rights of 1689,” United States v. Ba-
jakajian, 524 U.S. 321, 335 (1998), which itself formalized
a longstanding English prohibition on disproportionate
fines. The Charter of Liberties of Henry I, issued in 1101,
stated that “[i]f any of my barons or men shall have com-
mitted an offence he shall not give security to the extent of
forfeiture of his money, as he did in the time of my father,
or of my brother, but according to the measure of the of-
fence so shall he pay . . . .” Sources of English Legal and
Constitutional History ¶8, p. 50 (M. Evans & R. Jack eds.
1984) (emphasis added). Expanding this principle, Magna
Carta required that “amercements (the medieval prede-
cessors of fines) should be proportioned to the offense and
that they should not deprive a wrongdoer of his liveli-
hood,” Bajakajian, supra, at 335:
    “A free man shall be amerced for a small fault only ac-
    cording to the measure thereof, and for a great crime
    according to its magnitude, saving his position; and in
    like manner, a merchant saving his trade, and a vil-
    lein saving his tillage, if they should fall under Our
    mercy.” Magna Carta, ch. 20 (1215), in A. Howard,
    Magna Carta: Text & Commentary 42 (rev. ed. 1998).
Similar clauses levying amercements “only in proportion
to the measure of the offense” applied to earls, barons, and
clergymen. Chs. 21–22, ibid. One historian posits that,
due to the prevalence of amercements and their use in
increasing the English treasury, “[v]ery likely there was
no clause in Magna Carta more grateful to the mass of the
people than that about amercements.” Pleas of the Crown
for the County of Gloucester xxxiv (F. Maitland ed. 1884).
  The principle was reiterated in the First Statute of
Westminster, which provided that no man should “be
amerced, without reasonable cause, and according to the
                  Cite as: 586 U. S. ____ (2019)            5

               THOMAS, J., concurring in judgment

quantity of his Trespass.” 3 Edw. Ch. I, ch. 6 (1275). The
English courts have long enforced this principle. In one
early case, for example, the King commanded the bailiff
“to take a moderate amercement proper to the magnitude
and manner of th[e] offense, according to the tenour of the
Great Charter of the Liberties of England,” and the bailiff
was sued for extorting “a heavier ransom.” Le Gras v.
Bailiff of Bishop of Winchester, Y. B. Mich. 10 Edw. Ch. II, pl.
4 (1316), reprinted in 52 Selden Society 3, 5 (1934); see
also Richard Godfrey’s Case, 11 Co. Rep. 42a, 44a, 77 Eng.
Rep. 1199, 1202 (1615) (excessive fines are “against law”).
   During the reign of the Stuarts in the period leading up
to the Glorious Revolution of 1688–1689, fines were a
flashpoint “in the constitutional and political struggles
between the king and his parliamentary critics.” L.
Schwoerer, The Declaration of Rights, 1689, p. 91 (1981)
(Schwoerer). From 1629 to 1640, Charles I attempted to
govern without convening Parliament, but “in the absence
of parliamentary grants,” he needed other ways of raising
revenue. 4 H. Walter, A History of England 135 (1834);
see 1 T. Macaulay, History of England 85 (1899). He thus
turned “to exactions, some odious and obsolete, some of
very questionable legality, and others clearly against law.”
1 H. Hallam, Constitutional History of England: From the
Accession of Henry VII to the Death of George II 462
(1827) (Hallam); see 4 Walter, supra, at 135.
   The Court of Star Chamber, for instance, “imposed
heavy fines on the king’s enemies,” Schwoerer 91, in dis-
regard “of the provision of the Great Charter, that no man
shall be amerced even to the full extent of his means. . . .”
2 Hallam 46–47. “[T]he strong interest of th[is] court in
these fines . . . had a tendency to aggravate the punish-
ment. . . .” 1 id., at 490. “The statute abolishing” the Star
Chamber in 1641 “specifically prohibited any court there-
after from . . . levying . . . excessive fines.” Schwoerer 91.
   “But towards the end of Charles II’s reign” in the 1670s
6                        TIMBS v. INDIANA

                 THOMAS, J., concurring in judgment

and early 1680s, courts again “imposed ruinous fines on
the critics of the crown.” Ibid. In 1680, a committee of the
House of Commons “examined the transcripts of all the
fines imposed in King’s Bench since 1677” and found that
“the Court of King’s Bench, in the Imposition of Fines on
Offenders of late Years, hath acted arbitrarily, illegally,
and partially; favouring Papists and Persons popishly
affected; and excessively oppressing his Majesty’s
Protestant Subjects.” Ibid.; 9 Journals of the House of
Commons 692 (Dec. 23, 1680). The House of Commons
determined that the actions of the judges of the King’s
Bench, particularly the actions of Chief Justice William
Scroggs, had been so contrary to law that it prepared
articles of impeachment against him. The articles alleged
that Scroggs had “most notoriously departed from all
Rules of Justice and Equality, in the Imposition of Fines
upon Persons convicted of Misdemeanors” without “any
Regard to the Nature of the Offences, or the Ability of the
Persons.” Id., at 698.
   Yet “[o]ver the next few years fines became even more
excessive and partisan.” Schwoerer 91. The King’s Bench,
presided over by the infamous Chief Justice Jeffreys, fined
Anglican cleric Titus Oates 2,000 marks (among other
punishments) for perjury. Id., at 93. For speaking against
the Duke of York, the sheriff of London was fined £100,000
in 1682, which corresponds to well over $10 million in
present-day dollars1—“an amount, which, as it extended to
the ruin of the criminal, was directly contrary to the spirit
of [English] law.” The History of England Under the
House of Stuart, pt. 2, p. 801 (1840). The King’s Bench
fined Sir Samuel Barnadiston £10,000 for allegedly sedi-
tious letters, a fine that was overturned by the House of
——————
  1 See Currency Converter: 1270–2017 (estimating the 2017 equivalent

of £100,000 in 1680), http://nationalarchives.gov.uk/currency-converter
(as last visited Feb. 8, 2019)
                 Cite as: 586 U. S. ____ (2019)           7

               THOMAS, J., concurring in judgment

Lords as “exorbitant and excessive.” 14 Journals of the
House of Lords 210 (May 14, 1689). Several members of
the committees that would draft the Declaration of
Rights—which included the prohibition on excessive fines
that was enacted into the English Bill of Rights of 1689—
had themselves “suffered heavy fines.” Schwoerer 91–92.
And in 1684, judges in the case of John Hampden held
that Magna Carta did not limit “fines for great offences”
against the King, and imposed a £40,000 fine. Trial of
Hampden, 9 State Trials 1054, 1125 (K. B. 1684); 1 J.
Stephen, A History of the Criminal Law of England 490
(1883).
   “Freedom from excessive fines” was considered “indis-
putably an ancient right of the subject,” and the Declara-
tion of Rights’ indictment against James II “charged that
during his reign judges had imposed excessive fines,
thereby subverting the laws and liberties of the kingdom.”
Schwoerer 90. Article 10 of the Declaration declared
“[t]hat excessive Bayle ought not to be required nor exces-
sive fynes imposed nor cruel and unusuall Punishments
inflicted.” Id., at 297.
   Shortly after the English Bill of Rights was enacted,
Parliament addressed several excessive fines imposed
before the Glorious Revolution. For example, the House of
Lords overturned a £30,000 fine against the Earl of Dev-
onshire as “excessive and exorbitant, against Magna
Charta, the common right of the subject, and against the
law of the land.” Case of Earl of Devonshire, 11 State
Trials 1354, 1372 (K. B. 1687). Although the House of
Lords refused to reverse the judgments against Titus
Oates, a minority argued that his punishments were
“contrary to Law and ancient Practice” and violated the
prohibition on “excessive Fines.” Harmelin v. Michigan,
501 U.S. 957, 971 (1991); Trial of Oates, 10 State Trials
1080, 1325 (K. B. 1685). The House of Commons passed a
bill to overturn Oates’s conviction, and eventually, after a
8                     TIMBS v. INDIANA

               THOMAS, J., concurring in judgment

request from Parliament, the King pardoned Oates. Id., at
1329–1330.
   Writing a few years before our Constitution was adopted,
Blackstone—“whose works constituted the preeminent
authority on English law for the founding generation,”
Alden v. Maine, 527 U.S. 706, 715 (1999)—explained that
the prohibition on excessive fines contained in the English
Bill of Rights “had a retrospect to some unprecedented
proceedings in the court of king’s bench.” 4 W. Blackstone,
Commentaries 372 (1769). Blackstone confirmed that this
prohibition was “only declaratory . . . of the old constitu-
tional law of the land,” which had long “regulated” the
“discretion” of the courts in imposing fines. Ibid.
   In sum, at the time of the founding, the prohibition on
excessive fines was a longstanding right of Englishmen.
                              B
   “As English subjects, the colonists considered them-
selves to be vested with the same fundamental rights as
other Englishmen,” McDonald, 561 U.S., at 816 (opinion
of THOMAS, J.), including the prohibition on excessive
fines. E.g., J. Dummer, A Defence of the New-England
Charters 16–17 (1721) (“The Subjects Abroad claim the
Privilege of Magna Charta, which says that no Man shall
be fin’d above the Nature of his Offence, and whatever his
Miscarriage be, a Salvo Contenemento suo is to be observ’d
by the Judge”). Thus, the text of the Eighth Amendment
was “ ‘based directly on . . . the Virginia Declaration of
Rights,’ which ‘adopted verbatim the language of the
English Bill of Rights.’ ” Browning-Ferris Industries of Vt.,
Inc. v. Kelco Disposal, Inc., 492 U.S. 257, 266 (1989)
(quoting Solem v. Helm, 463 U.S. 277, 285, n. 10 (1983));
see Jones v. Commonwealth, 5 Va. 555, 557 (1799) (opin-
ion of Carrington, J.) (explaining that the clause in the
Virginia Declaration of Rights embodied the traditional
legal understanding that any “fine or amercement ought
                   Cite as: 586 U. S. ____ (2019)              9

                THOMAS, J., concurring in judgment

to be according to the degree of the fault and the estate of
the defendant”).
   When the States were considering whether to ratify the
Constitution, advocates for a separate bill of rights em-
phasized the need for an explicit prohibition on excessive
fines mirroring the English prohibition. In colonial times,
fines were “the drudge-horse of criminal justice,” “probably
the most common form of punishment.” L. Friedman,
Crime and Punishment in American History 38 (1993). To
some, this fact made a constitutional prohibition on exces-
sive fines all the more important. As the well-known Anti-
Federalist Brutus argued in an essay, a prohibition on
excessive fines was essential to “the security of liberty”
and was “as necessary under the general government as
under that of the individual states; for the power of the
former is as complete to the purpose of requiring bail,
imposing fines, inflicting punishments, . . . and seizing . . .
property . . . as the other.” Brutus II (Nov. 1, 1787), in The
Complete Bill of Rights 621 (N. Cogan ed. 1997). Similarly,
during Virginia’s ratifying convention, Patrick Henry
pointed to Virginia’s own prohibition on excessive fines
and said that it would “depart from the genius of your
country” for the Federal Constitution to omit a similar
prohibition. Debate on Virginia Convention (June 14,
1788), in 3 Debates on the Federal Constitution 447 (J.
Elliot 2d ed. 1854). Henry continued: “[W]hen we come to
punishments, no latitude ought to be left, nor dependence
put on the virtue of representatives” to “define punish-
ments without this control.” Ibid.
   Governor Edmund Randolph responded to Henry, argu-
ing that Virginia’s charter was “nothing more than an
investiture, in the hands of the Virginia citizens, of those
rights which belonged to British subjects.” Id., at 466.
According to Randolph, “the exclusion of excessive bail and
fines . . . would follow of itself without a bill of rights,” for
such fines would never be imposed absent “corruption in
10                         TIMBS v. INDIANA

                   THOMAS, J., concurring in judgment

the House of Representatives, Senate, and President,” or
judges acting “contrary to justice.” Id., at 467–468.
   For all the debate about whether an explicit prohibition
on excessive fines was necessary in the Federal Constitu-
tion, all agreed that the prohibition on excessive fines was
a well-established and fundamental right of citizenship.
When the Excessive Fines Clause was eventually consid-
ered by Congress, it received hardly any discussion before
“it was agreed to by a considerable majority.” 1 Annals of
Cong. 754 (1789). And when the Bill of Rights was rati-
fied, most of the States had a prohibition on excessive
fines in their constitutions.2
   Early commentary on the Clause confirms the wide-
spread agreement about the fundamental nature of the
prohibition on excessive fines. Justice Story, writing a few
decades before the ratification of the Fourteenth Amend-
ment, explained that the Eighth Amendment was “adopted,
as an admonition to all departments of the national
government, to warn them against such violent proceed-
ings, as had taken place in England in the arbitrary reigns
of some of the Stuarts,” when “[e]normous fines and
amercements were . . . sometimes imposed.” 3 J. Story,
Commentaries on the Constitution of the United States
§1896, pp. 750–751 (1833). Story included the prohibition
——————
   2 Del. Const., Art. I, §11 (1792), in 1 Federal and State Constitutions

569 (F. Thorpe ed. 1909); Md. Const., Decl. of Rights, Art. XXII (1776),
in 3 id., at 1688; Mass. Const., pt. 1, Art. XXVI (1780), in id., at 1892;
N. H. Const., pt. 1, Art. 1, §XXXIII (1784), in 4 id., at 2457; N. C.
Const., Decl. of Rights, Art. X (1776), in 5 id., at 2788; Pa. Const., Art.
IX, §13 (1790), in id., at 3101; S. C. Const., Art. IX, §4 (1790), in 6 id.,
at 3264; Va. Const., Bill of Rights, §9 (1776), in 7 id., at 3813. Vermont
had a clause specifying that “all fines shall be proportionate to the
offences.” Vt. Const., ch. II, §XXIX (1786), in id., at 3759. Georgia’s
1777 Constitution had an excessive fines clause, Art. LIX, but its 1789
Constitution did not. And the Northwest Ordinance provided that “[a]ll
fines shall be moderate; and no cruel or unusual punishments inflicted.”
§14, Art. 2 (1787)
                  Cite as: 586 U. S. ____ (2019)           11

               THOMAS, J., concurring in judgment

on excessive fines as a right, along with the “right to bear
arms” and others protected by the Bill of Rights, that
“operates, as a qualification upon powers, actually granted
by the people to the government”; without such a “re-
strict[ion],” the government’s “exercise or abuse” of its
power could be “dangerous to the people.” Id., §1858, at
718–719.
   Chancellor Kent likewise described the Eighth Amend-
ment as part of the “right of personal security . . . guarded
by provisions which have been transcribed into the consti-
tutions in this country from magna carta, and other fun-
damental acts of the English Parliament.” 2 J. Kent,
Commentaries on American Law 9 (1827). He understood
the Eighth Amendment to “guard against abuse and op-
pression,” and emphasized that “the constitutions of al-
most every state in the Unio[n] contain the same declara-
tions in substance, and nearly in the same language.”
Ibid. Accordingly, “they must be regarded as fundamental
doctrines in every state, for all the colonies were parties to
the national declaration of rights in 1774, in which the . . .
rights and liberties of English subjects were peremptorily
claimed as their undoubted inheritance and birthright.”
Ibid.; accord, W. Rawle, A View of the Constitution of the
United States of America 125 (1825) (describing the prohi-
bition on excessive fines as “founded on the plainest prin-
ciples of justice”).
                             C
   The prohibition on excessive fines remained fundamen-
tal at the time of the Fourteenth Amendment. In 1868, 35
of 37 state constitutions “expressly prohibited excessive
fines.” Ante, at 5. Nonetheless, as the Court notes, abuses
of fines continued, especially through the Black Codes
adopted in several States. Ante, at 5–6. The “centerpiece”
of the Codes was their “attempt to stabilize the black work
force and limit its economic options apart from plantation
12                    TIMBS v. INDIANA

               THOMAS, J., concurring in judgment

labor.” E. Foner, Reconstruction: America’s Unfinished
Revolution 1863–1877, p. 199 (1988). Under the Codes,
“the state would enforce labor agreements and plantation
discipline, punish those who refused to contract, and
prevent whites from competing among themselves for
black workers.” Ibid. The Codes also included “ ‘antien-
ticement’ measures punishing anyone offering higher
wages to an employee already under contract.” Id., at 200.
    The 39th Congress focused on these abuses during its
debates over the Fourteenth Amendment, the Civil Rights
Act of 1866, and the Freedmen’s Bureau Act. During
those well-publicized debates, Members of Congress con-
sistently highlighted and lamented the “severe penalties”
inflicted by the Black Codes and similar measures, Cong.
Globe, 39th Cong., 1st Sess., 474 (1866) (Sen. Trumbull),
suggesting that the prohibition on excessive fines was
understood to be a basic right of citizenship.
    For example, under Mississippi law, adult “freedmen,
free negroes and mulattoes” “without lawful employment”
faced $50 in fines and 10 days’ imprisonment for vagrancy.
Reports of Assistant Commissioners of Freedmen, and
Synopsis of Laws on Persons of Color in Late Slave States,
S. Exec. Doc. No. 6, 39th Cong., 2d Sess., §2, p. 192 (1867).
Those convicted had five days to pay or they would be
arrested and leased to “any person who will, for the short-
est period of service, pay said fine and forfeiture and all
costs.” §5, ibid. Members of Congress criticized such laws
“for selling [black] men into slavery in punishment of
crimes of the slightest magnitude.” Cong. Globe, 39th
Cong., 1st Sess., 1123 (1866) (Rep. Cook); see id., at 1124
(“It is idle to say these men will be protected by the
States”).
    Similar examples abound. One congressman noted that
Alabama’s “aristocratic and anti-republican laws, almost
reenacting slavery, among other harsh inflictions impose
. . . a fine of fifty dollars and six months’ imprisonment on
                 Cite as: 586 U. S. ____ (2019)           13

               THOMAS, J., concurring in judgment

any servant or laborer (white or black) who loiters away
his time or is stubborn or refractory.” Id., at 1621 (Rep.
Myers). He also noted that Florida punished vagrants
with “a fine not exceeding $500 and imprison[ment] for a
term not exceeding twelve months, or by being sold for a
term not exceeding twelve months, at the discretion of the
court.” Ibid. At the time, such fines would have been
ruinous for laborers. Cf. id., at 443 (Sen. Howe) (“A thou-
sand dollars! That sells a negro for his life”).
  These and other examples of excessive fines from the
historical record informed the Nation’s consideration of
the Fourteenth Amendment. Even those opposed to civil-
rights legislation understood the Privileges or Immunities
Clause to guarantee those “fundamental principles” “fixed”
by the Constitution, including “immunity from . . . exces-
sive fines.” 2 Cong. Rec. 384–385 (1874) (Rep. Mills); see
also id., at App. 241 (Sen. Norwood). And every post-1855
state constitution banned excessive fines. S. Calabresi &
S. Agudo, Individual Rights Under State Constitutions
When the Fourteenth Amendment Was Ratified in 1868,
87 Texas L. Rev. 7, 82 (2008). The attention given to
abusive fines at the time of the Fourteenth Amendment,
along with the ubiquity of state excessive-fines provisions,
demonstrates that the public continued to understand the
prohibition on excessive fines to be a fundamental right of
American citizenship.
                         *    *     *
   The right against excessive fines traces its lineage back
in English law nearly a millennium, and from the found-
ing of our country, it has been consistently recognized as a
core right worthy of constitutional protection. As a consti-
tutionally enumerated right understood to be a privilege of
American citizenship, the Eighth Amendment’s prohibi-
tion on excessive fines applies in full to the States.